Citation Nr: 1120106	
Decision Date: 05/24/11    Archive Date: 06/06/11

DOCKET NO.  09-50 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a June 1998 rating decision, which denied a claim of service connection for posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to October 1971.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which determined that new and material evidence had not been presented to reopen a claim for service connection for PTSD.

In February 2011, the Veteran was afforded a hearing before Mark W. Greenstreet, who is the Veterans Law Judge rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  

The issues of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a gunshot wound of the left hand, entitlement to service connection for diabetes mellitus, and whether the RO's June 1998 decision, which denied a claim for service connection for residuals of a gunshot wound to the left hand, was based on clear and unmistakable error, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  In an unappealed June 1998 rating decision, the RO denied service connection for "PTSD also claimed as a sleeping disorder."

2.  The RO's June 1998 decision was not based on CUE as it represented a reasonable application of the known facts to the law then in existence; the factual evidence and competent medical opinion of record did not show that the Veteran was entitled to service connection for PTSD.  


CONCLUSION OF LAW

The RO's June 1998 rating decision, which denied service connection for PTSD, was not clearly and unmistakably erroneous; that unappealed rating action is final.  38 U.S.C.A. §§ 5107, 7105; 38 C.F.R. §§ 3.104, 3.105(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Clear and Unmistakable Error

As an initial matter, the Board notes that the November 2009 Statement of the Case (SOC) characterized the issue on appeal as "Whether rating decisions dated June 24, 1998 and July 20, 2006 contain clear and unmistakable errors."  However, the July 2006 RO decision, which determined that new and material evidence had not been presented to reopen a claim for service connection for PTSD, is the action on appeal.  Therefore, this decision is not final, and a new and material analysis is not appropriate as to the RO's July 2006 decision.  See 38 C.F.R. § 3.156 (2010).  In addition, the SOC was limited to a discussion of the Veteran's CUE claim (which was raised for the first time in his Notice of Disagreement, received in April 2009), and it did not discuss the claim that new and material evidence has been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  Therefore, on remand, issuance of a Supplemental Statement of the Case is required for the new and material claim, as discussed infra.  See 38 C.F.R. § 19.31 (2010).

With regard to the CUE claim, in a rating decision, dated in June 1998, the RO denied the Veteran's claim for service connection for "PTSD also claimed as a sleeping disorder."  There was no appeal, and the RO's June 1998 decision became final.  See 38 U.S.C.A. § 7105(c) (West 1991).  

The Veteran contends that the RO committed CUE when it denied his claim of service connection for PTSD in the June 1998 rating decision.  The Veteran argues that his claim was denied in "bad faith," and that, contrary to the RO's statement, his service treatment reports showed that he received a gunshot wound to the left hand."  See Veteran's notice of disagreement, received in April 2009.  

The United States Court of Appeals for Veterans Claims ("Court") has consistently stressed the rigorous nature of the concept of CUE.  "Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts: it is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  Clear and unmistakable errors "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell v. Principi, 3 Vet. App. 310, 313-4.  "It must always be remembered that CUE is a very specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  

The Court has propounded a three-prong test to determine whether clear and unmistakable error is present in a prior determination: (1) [E]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at that time were incorrectly applied; (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made"; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  

A determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question and not on subsequent determinations of record.  Damrel, 6 Vet. App. at 245.  To establish a valid claim of CUE, the claimant must demonstrate that either the correct facts, as they were known at the time, were not before the adjudicator, or that statutory or regulatory provisions extant at the time were incorrectly applied.  Daniels v. Gober, 10 Vet. App. 474 (1997).  

A mere difference of opinion in the outcome of the adjudication or a disagreement as to how facts were weighed and evaluated does not provide a basis upon which to find that VA committed administrative error during the adjudication process.  Luallen v. Brown, 8 Vet. App. 92, 96 (1995).  The alleged error must be of fact or of law and, when called to the attention of later reviewers, compels the conclusion to which reasonable minds could not differ that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be CUE.  Allegations that previous adjudications had improperly weighed and evaluated the evidence also can never rise to the stringent definition of CUE.  Fugo, 6 Vet. App. at 43-44.  

A claim for entitlement to service connection for PTSD requires: 1) medical evidence establishing a clear diagnosis of the condition; 2) credible supporting evidence that the claimed inservice stressor actually occurred; and 3) a link, established by medical evidence, between current symptomatology and the claimed inservice stressor.  38 C.F.R. § 3.304(f) (1998).

The evidence of record at the time of the June 1998 rating decision consisted of the Veteran's service treatment reports, and post-service private treatment records, dated between 1976 and 1998.  The Veteran's service treatment reports showed that between June and October of 1971, he was hospitalized for psychiatric symptoms.  His final diagnosis was "emotionally unstable personality disorder, chronic and severe."  The Veteran's separation examination report, dated in September 1971, showed that his psychiatric condition was clinically evaluated as abnormal; there was a notation of an emotionally unstable personality disorder, chronic and severe.  

As for the post-service medical evidence, there was no relevant medical evidence dated prior to 1998.  A psychological evaluation from S.B.L., Ph.D., dated in May 1998, contained an Axis I diagnoses of major depressive disorder, and polysubstance dependence, and an Axis II diagnosis of antisocial personality disorder.  

A VA neurological examination report, dated in August 1998, contained diagnoses noting "possible" PTSD, with an associated hand-written annotation "not found on psych testing," "major depression, recurrent," polysubstance dependence, and antisocial personality traits.  

In its June 1998 decision, the RO stated, "there is no confirmed diagnosis of posttraumatic stress disorder which would permit a finding of service connection."

The Board finds that there was no CUE in the June 1998 rating decision, which denied the Veteran's claim of service connection for PTSD. At the time of the RO's rating decision, the Veteran's service treatment reports showed that he had been determined to have a personality disorder.  The post-service medical evidence did not show any treatment for psychiatric symptoms between separation from service in 1971, and 1998, which was a period of about 27 years.  In addition, there was no competent evidence to show that the Veteran had PTSD, nor was there any competent evidence associating PTSD with the Veteran's service.  

Given this evidence, the Board finds that the RO applied the correct statutory and regulatory provisions to the correct and relevant facts.  There is no basis to find that it was unreasonable for the RO to have denied the claim based on the evidence of record as of June 1998.  Based on the foregoing, there is no evidence of an "undebatable" error, which, had it not been made, would have manifestly changed the outcome at the time it was made.  Id.  Rather, a review of the evidence, and the applicable statutory and regulatory provisions, clearly demonstrates that there was no failure by that RO to apply the correct statutory and regulatory provisions to the correct and relevant facts.  The appellant's claim that the June 1998 rating decision was clearly and unmistakably erroneous must therefore be denied.  38 C.F.R. § 3.105(a).  

In reaching this decision, the Board has considered the Veteran's argument that the RO incorrectly stated that his service treatment reports did not show treatment for a gunshot wound to his left hand.  In this regard, in February 2011, he submitted a "statement of medical examination and duty status" (DA Form 2173), dated in June 1968.  This report shows that the Veteran sustained a gunshot wound to the left hand when he shot himself while on guard duty in Can Tho, Vietnam.  The Veteran also submitted a line of duty report (DD Form 261), dated in July 1968, which similarly shows that the Veteran sustained a gunshot wound to the left hand when he shot himself while on guard duty.  

The Board notes that in March 1973, the RO granted service connection for a fracture, fourth metacarpal, left hand, and that the RO's June 1998 decision denied a claim for residuals of a gunshot wound to the left hand.  To the extent that the Veteran may have intended to assert that the RO's June 1998 decision was CUE with regard to its denial of his claim for service connection for residuals of a gunshot wound to the left hand, this issue has been referred to the agency of original jurisdiction.  

It does not appear that the two aforementioned service reports, which were submitted by the Veteran in February 2011 (the DA Form 2173 and the DD Form 261), were of record at the time of the RO's June 1998 decision.  However, the issue on appeal that is being claimed as CUE is entitlement to service connection for PTSD.  The RO denied the claim because there was no competent evidence to show that the Veteran had PTSD.  Although the Veteran's submitted evidence pertains to a possible underlying PTSD stressor, this evidence does not contain a diagnosis of PTSD, nor does is it evidence to show that at the time of the RO's June 1998 decision there was current, competent evidence of record which showed that the Veteran had PTSD.  Therefore, this evidence is insufficient to show that the RO made an error that was "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made."  Damrel.  Accordingly, the criteria for CUE are not shown to have been met, and the claim must be denied.    

As a final matter, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, the issue on appeal is whether the RO's June 1998 decision, denying service connection for PTSD, was CUE.  The VCAA and its implementing regulations, codified in part at 38 C.F.R. § 3.159, are not applicable to CUE claims.  See Simmons v. Principi, 17 Vet. App. 104, 109 (2003); Parker v. Principi, 15 Vet. App. 407, 412 (2002); Livesay v. Principi, 15 Vet. App. 165 (2001); VAOPGCPREC 12- 2001, at para. 7 (July 6, 2001) (VA does not have "a duty to develop" in CUE claims because "there is nothing further that could be developed").  


ORDER

The June 1998 rating decision was not clearly and unmistakably erroneous in not granting service connection for PTSD; the appeal is denied.  


REMAND

The Veteran asserts that he has PTSD due to his service.  He asserts that he has PTSD due to being beaten by fellow soldiers in basic training, witnessing mortar attacks while in Vietnam, participation in combat, and/or from a self-inflicted gunshot wound to his left hand while in Vietnam.  See Veteran's statement (VA Form 221-4138), received in March 2006; report from T.D.C., M.D., dated in April 2005; VA progress note, dated in June 2005.  

The Court has recently held that, when a claimant identifies PTSD without more, it cannot be considered a claim limited only to that diagnosis, but rather must be considered a claim for any mental disability that may reasonably be encompassed by several factors including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  The Court found that such an appellant did not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) his mental condition, whatever it is, causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

Thus, in accordance with Clemons, VA must consider whether the Veteran has any psychiatric disability, including other than PTSD, that is etiologically related to his military service.  The medical evidence of record shows that the Veteran has diagnoses of a psychosis, a major depressive disorder, substance abuse, to include ETOH (alcohol), and PTSD.  Furthermore, since the RO denied a claim for a "nervous condition" in a final decision, dated in March 1973, a "new and material" analysis is warranted as to this aspect of the claim. 

As such, the issue on appeal, which has been recharacterized on the title page of this decision, is being remanded for additional due process considerations.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  The Court has held that before the Board may address a matter that has not been addressed by the RO, it must consider whether the claimant has been given adequate notice of the need to submit evidence or argument, an opportunity to submit such evidence or argument, and an opportunity to address the question at a hearing, and whether the claimant has been prejudiced by any denials of those opportunities. In this case, the RO has not considered whether the Veteran's diagnoses of psychiatric disorders, other than PTSD, are service-related.  Thus, additional development is needed.

With regard to an acquired psychiatric disorder other than PTSD, in March 1973, the RO denied a claim for service connection for a "nervous condition."  There was no appeal, and the RO's decision became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103 (2010).  The Veteran filed to reopen the claim, and in June 1998, the RO again denied the claim for service connection for PTSD.  There was no appeal, and the RO's decision became final.  Id.  In January 2006, the RO denied an application to reopen the claim for service connection for PTSD.  There was no appeal, and the RO's decision became final.  Id.  In March 2006, the Veteran filed to reopen his claim. In July 2006, the RO denied the claim.  The Veteran has appealed.

During the pendency of this appeal, a new version of the regulation pertaining to PTSD, 38 C.F.R. § 3.304, was enacted.  See 75 Fed. Reg. 39843 (July 13, 2010).  Among other things, in some cases, the new regulation significantly changes the criteria for determining whether or not a claimed stressor is considered to have been verified. 

When the Board addresses questions or issues that the RO did not previously consider, "the Board must secure a waiver from a claimant or otherwise determine that there would be no prejudice to the claimant by proceeding to adjudicate the question or issue."  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Similarly, where the Board considers law not previously considered by the RO, the Board is required to notify the claimant and indicate that consideration of this law may result in a decision adverse to the claimant.  See 38 C.F.R. § 20.903(b) (2010) (requiring Board to "notify the appellant and his or her representative" of its intent to consider a law not considered by RO, where consideration "could result in denial of the appeal").  McBurney v. Shinseki, 23 Vet. App. 136, 138 (2009).  

In this case, the Veteran has not been advised of the new version of 38 C.F.R. § 3.304(f).  On remand, he should be so notified.

As a final matter, for claims to reopen a previously denied service connection PTSD claim, new and material evidence will be required as the regulatory amendment is not considered a liberalizing rule under 38 C.F.R. § 3.114.  To reopen a claim under new § 3.304(f)(3), VA will accept a Veteran's lay statement regarding an in-service stressor - "fear of hostile military or terrorist activity" - as sufficient to constitute new and material evidence for the purpose of reopening a previously denied claim, if the Veteran's record otherwise shows service in a location involving exposure to "hostile military or terrorist activity."  If review of the record discloses a previously submitted lay statement demonstrating "fear of hostile military or terrorist activity," such statement will be sufficient for reopening a claim if the Veterans' record otherwise demonstrates service in a location involving exposure to "hostile military or terrorist activity."  

On remand, a determination should be made as to whether the Veteran's lay statements regarding his stressors warrant a reopening of the claim, to
include making a determination as to the Veteran's credibility.  38 C.F.R. § 3.304(f)(3); Cohen v. Brown, 10 Vet. App. 128, 146 (1997).  

Accordingly, the case is REMANDED for the following action:

1.  Issue a corrective VCAA notice with regard to the issue on appeal, now characterized as " whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD."  To the extent that the claim includes a claim for an acquired psychiatric disorder other than PTSD, this notice should include the proper standard for new and material evidence for claims filed after August 29, 2001, and an explanation of what the evidence must show to reopen this Veteran's claim, as outlined in Kent v. Nicholson, 20 Vet. App. 1 (2006).  The notice must tell the Veteran the date of, and basis for, the previous denial of his claim for an acquired psychiatric disorder (other than PTSD) (in March 1973), and what the evidence must show in order to reopen his claim.  

2.  Notify the Veteran of the recent changes to 38 C.F.R. § 3.304(f).  See 75 Fed. Reg. 39843 (July 13, 2010).  

3.  Readjudicate the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case, and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010)


______________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


